COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Appellate case name:      John Klumb, Veronica McCleiland, Vivian Montejano, John
                          Gonzalez, Anita Robles, and Charmaine Pilgrim on Behalf of
                          Themselves and All others Similarly Situated; City of Houston v.
                          Houston Municipal Employees Pension System, et al.,

Appellate case number: 01-12-00511-CV

Trial court case number: 1175492

Trial court:              234th District Court of Harris County

Appellants have filed a motion for oral argument in the above cause. The motion is granted.
The cause is removed from the Court’s February 19, 2013 submission docket. The cause will be
set for submission on March 5, 2013 at 10:30 a.m. The Court will hear oral argument at that
time.~


        It is so ORDERED.

Judge’s signature:/s/Laura C. Higley
                 [] Acting individually      [] Acting for the Court


Date: February 4, 2013




~ This Court’s Clerk’s Office will send a submission notice at a later time to the parties including
more details pertaining to submission and argument.